DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/12/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 1-20 have been examined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 thru 17, 19 thru 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental activity without significantly more. The claim(s) recite(s) determine corresponding predefined path of travel for each of the one or more movers, monitor corresponding actual paths of travel for each of the one or more movers, send to at least one of the one or more movers, via the communication interface, one or more motion commands  (Independent claims 1, 19 and 20).  These are all activities that may be performed by a person, either mentally, with paper and pencil, or with the aid of a general-purpose computer.  This judicial exception is not integrated into a practical application because the claims are directed to determining data or information (path) and merely use the determinations to identify a result.  The abstract idea is not integrated into a practical application because the resulting use of the determined data is still a mental activity.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are a computing system with processing devices (processor), memory devices (memory) and a knowledge base (database).   These elements are the parts of a general-purpose computer that would be used to process the data and information (claim 1).  The other claim elements merely define the information (type of vehicle, sources of the collected data) and may provide insignificant extra solution such as to prevent a collision, wherein the one or more motion commands cause the at least one of the one or more movers to arrive at its corresponding end destination of its corresponding predefined path of travel at a predetermined scheduled time.  The inventive concept of the claims is what is recited in the portion identified as the abstract idea (mental activity).  The additional rejected dependent claims also define the limitations without a practical application.  The dependent claim limitations are also mental activity, such as one or more motion commands, corresponding predefined paths, compare the corresponding predefined path, compare a schedule position, generate a new predefined path, synchronize.  These activities may be performed by a person, either mentally or with the aid of a general-purpose computer.  The examiner notes that claims 18 is/are not included in these 101 rejections because the one or more command cause a propulsion system of the at least one of the one or more movers to adjust its plan parameters is a practical application that is not just a mental activity.
	Note: - The examiner respectfully recommends amending the last limitation to more positively recite a physical controlling (such as increase speed or braking or decrease speed or not using the same route/path for same time etc.) of the mover rather than just sending one or more motion commands to prevent a collision.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vestal (US20140365258A1), and further in view of James (6810817B1).

	Claim.1 Vestal disclose a system (see at least abstract, processes job requests in an automated physical environment, such as a factory, hospital, etc., wherein the job requests are handled by a fleet of autonomously-navigating mobile robots, p113), comprising: a communication interface configured to communicate with one or more movers (see at least fig.1, via Wi-Fi, p85, p93); and a processor coupled to the communication interface and configured to(see at least fig.1-2).
Vestal does not discloses determine corresponding predefined path of travel for each of the one or more movers; monitor corresponding actual paths of travel for each of the one or more movers; and send to t least one of the one or more movers, via the communication interface, one or more motion commands to prevent a collision, wherein the one or more motion commands cause the at least one of the one or more movers to arrive at its corresponding end destination of its corresponding predefined path of travel at a predetermined schedule time.
However, James discloses determine corresponding predefined path of travel for each of the one or more movers; monitor corresponding actual paths of travel for each of the one or more movers (see at least abstract, to transport from one to four persons, the system includes a plurality interconnected rails with main conduits and station conduits to provide non-stop transportation from one station to another station, fig.1-3, col.10, 45-64, change action if said trip is not executed within specified parameters using said behaviors, as vehicles request adjustments to their route identifier, and those requests are approved, the load on the system adjusts to show available loads, switch stations or tables have one or more sensors for detecting the location and speed of pods, a communications receiver/transmitter for communicating with the dispatching of said mover and transmits motion commands using said communication network to said mover control system that modifies said plan parameters and/or said predefined virtual vector plan to move said mover so that said calculated position matches a scheduled position for said mover); and send to at least one of the one or more movers, via the communication interface, one or more motion commands to prevent a collision, wherein the one or more motion commands cause the at least one of the one or more movers to arrive at its corresponding end destination of its corresponding predefined path of travel at a predetermined schedule time (see at least col.2, ln 12-67, a passive guideway and individual active vehicles, col.10, 45-64, change action if said trip is not executed within specified parameters using said behaviors, as vehicles request adjustments to their route identifier, and those requests are approved, the load on the system adjusts to show available loads, switch stations or tables have one or more sensors for detecting the location and speed of pods, a communications receiver/transmitter for communicating with the dispatching of said mover and transmits motion commands using said communication network to said mover control system that modifies said plan parameters and/or said predefined virtual vector plan to move said mover so that said calculated position matches a scheduled position for said mover, claim.20, reduced then the risk of accidents are significantly reduced).
It would have been obvious to modify Vestal to include determine corresponding predefined path of travel for each of the one or more movers; monitor corresponding actual paths of travel for each of the one or more movers; and send to t least one of the one or more movers, via the communication interface, one or more motion commands to prevent a collision, wherein the one or more motion commands cause the at least one of the one or more movers to arrive at its corresponding end destination of its corresponding predefined path of travel at a predetermined schedule time by James in order to tailor a transportation system to the needs of the people and/or cargo being transported using a highly distributed intelligent communication system to achieve the lowest practical energy consumption (see James’s col.4, 1-5).
Claim.2 Vestal does not disclose wherein the one or more motion commands are provided to prevent a collision between at least two movers.
However, James discloses wherein the one or more motion commands are provided to prevent a collision between at least two movers (see at least col.2, ln 12-67, a passive guideway and individual active vehicles, col.10, 45-64, change action if said trip is not executed within specified parameters using said behaviors, as vehicles request adjustments to their route identifier, and those requests are approved, the load on the system adjusts to show available loads, switch stations or tables have one or more sensors for detecting the location and speed of pods, a communications receiver/transmitter for communicating with the dispatching of said mover and transmits motion commands using said communication network to said mover control system that modifies said plan parameters and/or said predefined virtual vector plan to move said mover so that said calculated position matches a scheduled position for said mover, claim.20, reduced then the risk of accidents are significantly reduced).
It would have been obvious to modify Vestal to include wherein the one or more motion commands are provided to prevent a collision between at least two movers by James in order to tailor a transportation system to the needs of the people and/or cargo being transported using a highly distributed intelligent communication system to achieve the lowest practical energy consumption (see James’s col.4, 1-5).
Claim.3 Vestal does not disclose wherein the one or more motion commands are provided to prevent a collision between one of the one or more movers and an obstruction.
However, James discloses wherein the one or more motion commands are provided to prevent a collision between one of the one or more movers and an obstruction (see at least col.2, ln 12-67, a passive guideway and individual active vehicles, col.10, 45-64, change action if said trip is not executed within specified parameters using said behaviors, as vehicles request adjustments to their route identifier, and those requests are approved, the load on the system adjusts to show available loads, switch stations or tables have one or more sensors for detecting the location and speed of pods, a communications receiver/transmitter for communicating with the dispatching of said mover and transmits motion commands using said communication network to said mover control system that modifies said plan parameters and/or said predefined virtual vector plan to move said mover so that said calculated position matches a scheduled position for said mover, claim.20, reduced then the risk of accidents are significantly reduced).
It would have been obvious to modify Vestal to include wherein the one or more motion commands are provided to prevent a collision between one of the one or more movers and an obstruction by James in order to tailor a transportation system to the needs of the people and/or cargo being transported using a highly distributed intelligent communication system to achieve the lowest practical energy consumption (see James’s col.4, 1-5).
Claim.4 Vestal does not disclose wherein the corresponding predefined paths of travel include a corresponding start point and a corresponding end point.
However, James discloses wherein the corresponding predefined paths of travel include a corresponding start point and a corresponding end point (see at least col.2, ln 12-67, a passive guideway and individual active vehicles, col.10, 45-64, change action if said trip is not executed within specified parameters using said behaviors, as vehicles request adjustments to their route identifier, and those requests are approved, the load on the system adjusts to show available loads, switch stations or tables have one or more sensors for detecting the location and speed of pods, a communications receiver/transmitter for communicating with the dispatching of said mover and transmits motion commands using said communication network to said mover control system that modifies said plan parameters and/or said predefined virtual vector plan to move said mover so that said calculated position matches a scheduled position for said mover, claim.20, reduced then the risk of accidents are significantly reduced).
It would have been obvious to modify Vestal to include wherein the corresponding predefined paths of travel include a corresponding start point and a corresponding end point by James in order to tailor a transportation system to the needs of the people and/or cargo being transported using a highly distributed intelligent communication system to achieve the lowest practical energy consumption (see James’s col.4, 1-5).
Claim.5 Vestal does not disclose wherein the corresponding predefined path of travel is associated with a corresponding predetermined scheduled arrival time.
However, James discloses wherein the corresponding predefined path of travel is associated with a corresponding predetermined scheduled arrival time (see at least col.2, ln 12-67, a passive guideway and individual active vehicles, col.10, 45-64, change action if said trip is not executed within specified parameters using said behaviors, as vehicles request adjustments to their route identifier, and those requests are approved, the load on the system adjusts to show available loads, switch stations or tables have one or more sensors for detecting the location and speed of pods, a communications receiver/transmitter for communicating with the dispatching of said mover and transmits motion commands using said communication network to said mover control system that modifies said plan parameters and/or said predefined virtual vector plan to move said mover so that said calculated position matches a scheduled position for said mover, claim.20, reduced then the risk of accidents are significantly reduced).
It would have been obvious to modify Vestal to include wherein the corresponding predefined path of travel is associated with a corresponding predetermined scheduled arrival time by James in order to tailor a transportation system to the needs of the people and/or cargo being transported using a highly distributed intelligent communication system to achieve the lowest practical energy consumption (see James’s col.4, 1-5).
Claim.6 Vestal does not disclose wherein the processor is configured to compare the corresponding predefined path of travel to the corresponding actual path of travel for each of the one or more movers.
However, James discloses wherein the processor is configured to compare the corresponding predefined path of travel to the corresponding actual path of travel for each of the one or more movers (see at least col.2, ln 12-67, a passive guideway and individual active vehicles, col.10, 45-64, change action if said trip is not executed within specified parameters using said behaviors, as vehicles request adjustments to their route identifier, and those requests are approved, the load on the system adjusts to show available loads, switch stations or tables have one or more sensors for detecting the location and speed of pods, a communications receiver/transmitter for communicating with the dispatching of said mover and transmits motion commands using said communication network to said mover control system that modifies said plan parameters and/or said predefined virtual vector plan to move said mover so that said calculated position matches a scheduled position for said mover, claim.20, reduced then the risk of accidents are significantly reduced).
It would have been obvious to modify Vestal to include wherein the processor is configured to compare the corresponding predefined path of travel to the corresponding actual path of travel for each of the one or more movers by James in order to tailor a transportation system to the needs of the people and/or cargo being transported using a highly distributed intelligent communication system to achieve the lowest practical energy consumption (see James’s col.4, 1-5).
Claim.7 Vestal does not disclose wherein the processor is configured to compare a scheduled position of the corresponding predefined path of travel to an actual position of the corresponding actual path of travel for each of the one or more movers.
However, James discloses wherein the processor is configured to compare a scheduled position of the corresponding predefined path of travel to an actual position of the corresponding actual path of travel for each of the one or more movers (see at least col.2, ln 12-67, a passive guideway and individual active vehicles, col.10, 45-64, change action if said trip is not executed within specified parameters using said behaviors, as vehicles request adjustments to their route identifier, and those requests are approved, the load on the system adjusts to show available loads, switch stations or tables have one or more sensors for detecting the location and speed of pods, a communications receiver/transmitter for communicating with the dispatching of said mover and transmits motion commands using said communication network to said mover control system that modifies said plan parameters and/or said predefined virtual vector plan to move said mover so that said calculated position matches a scheduled position for said mover, claim.20, reduced then the risk of accidents are significantly reduced).
It would have been obvious to modify Vestal to include wherein the processor is configured to compare a scheduled position of the corresponding predefined path of travel to an actual position of the corresponding actual path of travel for each of the one or more movers by James in order to tailor a transportation system to the needs of the people and/or cargo being transported using a highly distributed intelligent communication system to achieve the lowest practical energy consumption (see James’s col.4, 1-5).
Claim.8 Vestal does not disclose wherein the one or more motion commands increase or decrease an amount of time for the at least one of the one or more movers to arrive at its corresponding end point.
However, James discloses wherein the one or more motion commands increase or decrease an amount of time for the at least one of the one or more movers to arrive at its corresponding end point (see at least fig.21-30, col.7, ln 36-67, the user may specify routes from start point to destination point, col.8, ln, 1-28, expected time, a specific time).
It would have been obvious to modify Vestal to include wherein the one or more motion commands increase or decrease an amount of time for the at least one of the one or more movers to arrive at its corresponding end point by James in order to tailor a transportation system to the needs of the people and/or cargo being transported using a highly distributed intelligent communication system to achieve the lowest practical energy consumption (see James’s col.4, 1-5).
Claim.9 Vestal does not disclose wherein the processor is configured to generate a new predefined path of travel to prevent the collision.
However, James discloses wherein the processor is configured to generate a new predefined path of travel to prevent the collision (see at least col.2, ln 12-67, a passive guideway and individual active vehicles, col.10, 45-64, change action if said trip is not executed within specified parameters using said behaviors, as vehicles request adjustments to their route identifier, and those requests are approved, the load on the system adjusts to show available loads, switch stations or tables have one or more sensors for detecting the location and speed of pods, a communications receiver/transmitter for communicating with the dispatching of said mover and transmits motion commands using said communication network to said mover control system that modifies said plan parameters and/or said predefined virtual vector plan to move said mover so that said calculated position matches a scheduled position for said mover, claim.20, reduced then the risk of accidents are significantly reduced).
It would have been obvious to modify Vestal to include wherein the processor is configured to generate a new predefined path of travel to prevent the collision by James in order to tailor a transportation system to the needs of the people and/or cargo being transported using a highly distributed intelligent communication system to achieve the lowest practical energy consumption (see James’s col.4, 1-5).
Claim.10 Vestal does not disclose wherein the one or more motion commands cause the at least one of the one or more movers to travel along the new predefined path of travel.
However, James discloses wherein the one or more motion commands cause the at least one of the one or more movers to travel along the new predefined path of travel (see at least col.2, ln 12-67, a passive guideway and individual active vehicles, col.10, 45-64, change action if said trip is not executed within specified parameters using said behaviors, as vehicles request adjustments to their route identifier, and those requests are approved, the load on the system adjusts to show available loads, switch stations or tables have one or more sensors for detecting the location and speed of pods, a communications receiver/transmitter for communicating with the dispatching of said mover and transmits motion commands using said communication network to said mover control system that modifies said plan parameters and/or said predefined virtual vector plan to move said mover so that said calculated position matches a scheduled position for said mover, claim.20, reduced then the risk of accidents are significantly reduced).
It would have been obvious to modify Vestal to include wherein the one or more motion commands cause the at least one of the one or more movers to travel along the new predefined path of travel by James in order to tailor a transportation system to the needs of the people and/or cargo being transported using a highly distributed intelligent communication system to achieve the lowest practical energy consumption (see James’s col.4, 1-5).
Claim.11 Vestal does not disclose wherein the one or more movers include corresponding tracking sensors.
However, James discloses wherein the one or more movers include corresponding tracking sensors (see at least fig.24, col.10, ln, 45-67, one or more sensors for tracking the location and speed of pods, col.11, ln, 1-14).
It would have been obvious to modify Vestal to include wherein the one or more movers include corresponding tracking sensors by James in order to tailor a transportation system to the needs of the people and/or cargo being transported using a highly distributed intelligent communication system to achieve the lowest practical energy consumption (see James’s col.4, 1-5).
Claim.12 Vestal does not disclose wherein the corresponding predefined path of travel is associated with corresponding plan parameters.
However, James discloses wherein the corresponding predefined path of travel is associated with corresponding plan parameters (see at least fig.24, col.10, ln, 45-67, one or more sensors for tracking the location and speed of pods, col.11, ln, 1-14, col.8, ln 29-54, predetermined setting, maintaining transit vehicle intervals).
It would have been obvious to modify Vestal to include wherein the corresponding predefined path of travel is associated with corresponding plan parameters by James in order to tailor a transportation system to the needs of the people and/or cargo being transported using a highly distributed intelligent communication system to achieve the lowest practical energy consumption (see James’s col.4, 1-5).
Claim.13 Vestal does not disclose wherein the corresponding plan parameters include at least one of a speed, an acceleration, a deceleration, and/or a time.
However, James discloses wherein the corresponding plan parameters include at least one of a speed, an acceleration, a deceleration, and/or a time (see at least fig.24, col.10, ln, 45-67, one or more sensors for tracking the location and speed of pods, col.11, ln, 1-14, col.8, ln 29-54, predetermined setting, maintaining transit vehicle intervals).
It would have been obvious to modify Vestal to include wherein the corresponding plan parameters include at least one of a speed, an acceleration, a deceleration, and/or a time by James in order to tailor a transportation system to the needs of the people and/or cargo being transported using a highly distributed intelligent communication system to achieve the lowest practical energy consumption (see James’s col.4, 1-5).
Claim.14 Vestal does not disclose wherein the processor is configured to synchronize operations of the one or more movers with secondary equipment.
However, James discloses wherein the processor is configured to synchronize operations of the one or more movers with secondary equipment (see at least, col.8, ln, 1-29, dispatch operations will book with each path device, the load expected, at an expected time with the expected communications iwht the engaged devices).
It would have been obvious to modify Vestal to include wherein the processor is configured to synchronize operations of the one or more movers with secondary equipment by James in order to tailor a transportation system to the needs of the people and/or cargo being transported using a highly distributed intelligent communication system to achieve the lowest practical energy consumption (see James’s col.4, 1-5).
Claim.15 Vestal does not disclose wherein the secondary equipment includes one or more of loading equipment, unloading equipment, packaging equipment, assembly equipment, or machining equipment.
However, James discloses wherein the secondary equipment includes one or more of loading equipment, unloading equipment, packaging equipment, assembly equipment, or machining equipment (see at least fig.19, col.9, ln, 46-67, rails, 110 for unloading/loading and 114 for vehicle dismounting).
It would have been obvious to modify Vestal to include wherein the secondary equipment includes one or more of loading equipment, unloading equipment, packaging equipment, assembly equipment, or machining equipment by James in order to tailor a transportation system to the needs of the people and/or cargo being transported using a highly distributed intelligent communication system to achieve the lowest practical energy consumption (see James’s col.4, 1-5).
Claim.16 Vestal disclose wherein the one or more motion commands include a combination of straight and curved motion commands (see at least fig.1, p21-23, to automatically drive to the actual job location, p130, mode changes relating to performing non-navigational robotic tasks, p3).
Claim.17 Vestal disclose wherein the processor is configured to provide corresponding position commands via the communication interface to the one or more movers (see at least fig.1, via Wi-Fi, p82-85, fleet may be configured to receive commands, p92-94).
Claim.18 Vestal disclose wherein the one or more motion commands cause a propulsion system of the at least one of the one or more movers to adjust its plan parameters (see at least fig.1, p21-23, to automatically drive to the actual job location, p130, mode changes relating to performing non-navigational robotic tasks).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being James (6810817B1).
	Claim.19 James disclose a method (see at least abstract, a public transportation system includes control by highly distributed communications, to provide non-stop transportation from one station to another station, fig.21-22, col.7, ln 36-59, stored in  its database, col.8, ln 20-28)  comprising: determining corresponding predefined path of travel for each of the one or more movers; monitoring corresponding actual paths of travel for each of the one or more movers (see at least abstract, to transport from one to four persons, the system includes a plurality interconnected rails with main conduits and station conduits to provide non-stop transportation from one station to another station, fig.1-3, col.10, 45-64, change action if said trip is not executed within specified parameters using said behaviors, as vehicles request adjustments to their route identifier, and those requests are approved, the load on the system adjusts to show available loads, switch stations or tables have one or more sensors for detecting the location and speed of pods, a communications receiver/transmitter for communicating with the dispatching of said mover and transmits motion commands using said communication network to said mover control system that modifies said plan parameters and/or said predefined virtual vector plan to move said mover so that said calculated position matches a scheduled position for said mover); and sending to at least one of the one or more movers one or more motion commands to prevent a collision, wherein the one or more motion commands cause the at least one of the one or more movers to arrive at its corresponding end destination of its corresponding predefined path or travel at a predetermined scheduled time (see at least col.2, ln 12-67, a passive guideway and individual active vehicles, col.10, 45-64, change action if said trip is not executed within specified parameters using said behaviors, as vehicles request adjustments to their route identifier, and those requests are approved, the load on the system adjusts to show available loads, switch stations or tables have one or more sensors for detecting the location and speed of pods, a communications receiver/transmitter for communicating with the dispatching of said mover and transmits motion commands using said communication network to said mover control system that modifies said plan parameters and/or said predefined virtual vector plan to move said mover so that said calculated position matches a scheduled position for said mover, claim.20, reduced then the risk of accidents are significantly reduced).
	Claim.20 James disclose a computer program product embodied in a non-transitory computer readable medium and comprising computer instructions for :(see at least abstract, a public transportation system includes control by highly distributed communications, to provide non-stop transportation from one station to another station, fig.21-22, col.7, ln 36-59, stored in  its database, col.8, ln 20-28) determining corresponding predefined path of travel for each of one or more movers; monitoring corresponding actual paths of travel for each of the one or more movers (see at least abstract, to transport from one to four persons, the system includes a plurality interconnected rails with main conduits and station conduits to provide non-stop transportation from one station to another station, fig.1-3, col.10, 45-64, change action if said trip is not executed within specified parameters using said behaviors, as vehicles request adjustments to their route identifier, and those requests are approved, the load on the system adjusts to show available loads, switch stations or tables have one or more sensors for detecting the location and speed of pods, a communications receiver/transmitter for communicating with the dispatching of said mover and transmits motion commands using said communication network to said mover control system that modifies said plan parameters and/or said predefined virtual vector plan to move said mover so that said calculated position matches a scheduled position for said mover); and sending to at least one of the one or more movers one or more motion commands to prevent a collision, wherein the one or more motion commands cause the at least one of the one or more movers to arrive at its corresponding end destination of its corresponding predefined path of travel at a predetermined schedule time (see at least col.2, ln 12-67, a passive guideway and individual active vehicles, col.10, 45-64, change action if said trip is not executed within specified parameters using said behaviors, as vehicles request adjustments to their route identifier, and those requests are approved, the load on the system adjusts to show available loads, switch stations or tables have one or more sensors for detecting the location and speed of pods, a communications receiver/transmitter for communicating with the dispatching of said mover and transmits motion commands using said communication network to said mover control system that modifies said plan parameters and/or said predefined virtual vector plan to move said mover so that said calculated position matches a scheduled position for said mover, claim.20, reduced then the risk of accidents are significantly reduced).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/Primary Examiner, Art Unit 3662